Citation Nr: 9934208	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-39 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
November 1966, to include service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.


FINDING OF FACT

The record does not contain a competent diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in the United States Air Force from June 
1963 to November 1966.  Service records reflect that from 
November 1965 to November 1966 he was stationed in Vietnam.  
The personnel records for the veteran's period of duty 
indicate that his military occupational specialty (MOS) was 
air passenger specialist.

The service entry examination dated April 1963, an isolated 
tour examination dated 1965, and a separation examination 
dated October 1966, show no psychiatric complaints or 
diagnoses.  Additionally, on the accompanying reports of 
medical history the veteran denied having trouble sleeping, 
depression or excessive worry, loss of memory, or nervous 
trouble.  At service discharge, no reference was made to any 
psychiatric disability.

The veteran was afforded a psychiatric evaluation in May 
1995.  The report notes that the veteran complained of 
marital and financial problems, anxiety, impaired 
concentration, irritability, difficulty handling stress, an 
increased startle response, and nervousness in crowds.  The 
report further notes that he could not remember any specific 
traumatic event in Vietnam and he did not complain of having 
intrusive thoughts of military experiences or nightmares 
related to the military.  The report indicates that the 
veteran stated that he got along well with people as long as 
they were honest with him.  The report further notes that the 
veteran stated that he remembered one or two mortar attacks 
during his service in Vietnam but had no bad feelings 
associated with those attacks, and did not think much about 
actual experiences in the military.  He recalled the incident 
when his bus had mechanical difficulties.  The impression was 
that the veteran did not meet the criteria for PTSD.

The report of a social and industrial evaluation, dated May 
1995, indicates that the veteran stated that while in 
Vietnam, he worked in air freight and unloaded body bags and 
loaded caskets.  The report notes that the veteran stated 
that since service in Vietnam, he felt more aggressive 
towards women, had to have his own way, and did not feel like 
a part of society.  The report further states that the 
veteran complained of depression, suicidal ideations, sleep 
disturbance, and intrusive thoughts.  The assessment was that 
the veteran was totally impaired socially and industrially.  
Further, the examiner opined that the veteran suffered from 
emotional problems prior to service that could have been 
exacerbated by loading body bags.  The examiner did not 
diagnose PTSD.

In association with his application for service connection 
for PTSD, which was filed in March 1995, the veteran 
submitted responses to a PTSD questionnaire.  The veteran 
stated that his "life of conflict with other people" began 
when he was assigned extra duty in Vietnam as punishment, 
because a truck he was assigned to drive broke down and he 
was blamed for the accident.  Further, he stated that it was 
difficult for him to keep a job because he had feelings of 
alienation and isolation, rigidity, and problems adjusting to 
everyday life.  The veteran further stated that he had been 
in the firewood business since 1979 but recently had been 
unable to procure wood, and was therefore, unable to earn a 
living.  

Analysis

The threshold question to be answered in this appeal is 
whether the veteran has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court of Appeals for Veterans 
Claims held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Specific to PTSD. a well-grounded claim requires evidence of: 
1) a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of the claimed in-service stressor(s); 2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and 3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board first notes that a claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, there is no competent diagnosis of PTSD in the existing 
record.  In fact, the VA psychiatrist who performed the June 
1995 psychiatric examination concluded that the veteran does 
not have PTSD.  Although the social worker who performed the 
June 1995 social and industrial survey stated that the 
veteran had pre-service emotional problems that could have 
been exacerbated during service, this social worker did not 
diagnose the veteran with PTSD, or any other current 
psychiatric disorder.  The only evidence of record in support 
of the veteran's claim that he has PTSD is the veteran's own 
statement.  This veteran is not competent to render a 
diagnosis of PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As there is no current medical diagnosis of PTSD, 
the claim for service connection for PTSD is not well 
grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 
1991), even where his claims appear to be not well- grounded, 
where a veteran has identified the existence of evidence that 
could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341 344 (1996).  Although the 
veteran argues that he was treated at a private clinic from 
1967 to 1969, that facility responded in June 1995 stating 
that there were no records available for this veteran.  
Moreover, the veteran does not allege that the records would 
contain a diagnosis of PTSD.

Further, the veteran's representative argues that the 
psychiatrist for VA based his 1995 opinion on DSM-III-R 
rather than DSM-IV, and therefore, requests the veteran be 
examined under new criteria for rating mental disorders under 
DSM IV.  The Board, however, is required to follow the 
precedent opinions of the Court.  
38 U.S.C.A. § 7269 (West 1991); Tobler v. Derwinski, 2 Vet. 
App. 8, 14 (1991).  In Meyer v. Brown, 9 Vet. App. 425 
(1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. §  19.9 (1999), prior to determining that a claim 
is not well grounded.


ORDER

Entitlement to service connection for PTSD is denied.



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

